Citation Nr: 1809940	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  17-46 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Battle Creek, Michigan


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment at Mercy Health Muskegon on December 23, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to June 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 decision issued by the Department of Veterans Affairs (VA) Medical Center in Battle Creek, Michigan.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have also been reviewed in conjunction with the current appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that VA reimbursement is warranted for pacemaker surgery he underwent at Mercy Health Muskegon on December 23, 2015.  The Veteran has asserted that he made several attempts to schedule treatment through VA, but that it was very difficult for him to arrange transportation to the VA hospital and he was unable to drive, and that the VA hospital had told him that they were very busy and unable to schedule his surgery right away.  He has written that he felt that it was medically imperative that he receive his pacemaker surgery immediately, and therefore had his surgery done at a private hospital.  He has also written that he believes someone at the VA Ann Arbor Healthcare System told him that it was alright for him to have his surgery at a private facility because it was a medical emergency.

Federal statutes and VA regulations offer several avenues by which a veteran can claim payment or reimbursement for emergency medical expenses incurred at non-VA medical facilities.  Although the Veteran has indicated that he may have been informally authorized to undergo this surgery, there is no evidence of record indicating that this authorization occurred.  See 38 U.S.C. § 1703 (2012); 38 C.F.R. §§ 17.52, 17.53, 17.54 (2017).  The record indicates that the Veteran did not receive prior authorization from the VA Ann Arbor Healthcare System, but instead he informed them that he preferred to have his surgery in a facility that was closer and more convenient.  The Veteran is also not service connected for a heart condition.

It is possible, however, that the Veteran could be eligible for reimbursement under 38 U.S.C. § 1725 (2012) and 38 C.F.R. §§ 17.1000-1008 (2017).  Unfortunately, the record is not currently complete and the Board is unable to determine whether all conditions for reimbursement under this authority are met.

Most crucially, the procedural record does not appear to be complete.  The April 2016 decision letter within the paper claims file is a decision pertaining to a different medical treatment which was undergone in November 2015.  Although the statement of the case indicates that a decision letter regarding the December 2015 surgery was sent to the Veteran on June 2, 2016, this letter is not of record.  The statement of the case also referenced additional documentation which is not of record, including a February 2016 claim from Mercy General and additional documentation received in December 2016.  It is even unclear to the Board what the amount of money in controversy is, as this documentation is not within the claims file.  The Board requires all of this evidence to be of record, either in the paper claims file or in VBMS, before it can properly assess the issue on appeal.

Because the Board does not seem to have all procedural records in this case, it does not know if the Veteran has received adequate notice regarding the requirements to establish his claim.  While the Veterans Claims Assistance Act of 2000 does not explicitly apply to claims of reimbursement, the Board notes that the Veteran would be better able to submit the information needed to substantiate his claim if he received notice regarding the full requirements for substantiating his claim.  The February 2017 letter sent to the Veteran did not actually explain the necessary requirements to establish a claim of entitlement to medical reimbursement, and the regulations listed in the February 2017 statement of the case includes only excerpts and not the full criteria for establishing a claim under 38 U.S.C. § 1725.

The Board also notes that the Veteran has stated that he has other insurance which paid for most of his surgery costs, but he has argued that under Staab v. McDonald, 28 Vet. App. 50 (2016), this should not be a bar to reimbursement.  While Staab did invalidate 38 C.F.R. § 17.1002(f) to the extent that a Veteran with only partial coverage under a health plan was previously barred from seeking reimbursement, the rule remains in place for veterans who have separate insurance which extinguishes personal liability.  The Board therefore requests that the Veteran provide documentation, such as medical bills and insurance documents, to show that his insurance did not, in fact, fully cover the costs of his surgery.  The Board points out, however, that VA does not reimbursement copayments or deductibles that are owed as part of a health-plan contract.  38 U.S.C. 1725(c)(4)(D).

The Board also requests that the Veteran's complete VA records and all documentation of his communication with the VA Ann Arbor Healthcare System be obtained and associated with the record, as currently only partial records of phone calls made in November and December 2015 are within the record.  The record indicates that the Veteran has also received medical treatment through the Battle Creek VA Medical Center and the VA Northern Indiana Health Care System.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran and his representative information explaining the elements required to substantiate a claim for reimbursement of unauthorized medical expenses.

2. Send to the Veteran and his representative notice explaining that medical reimbursement is not allowed under 38 U.S.C. 1725 when a veteran has separate insurance which extinguishes personal liability for a procedure and request that he provide evidence relating to his non-VA insurance policies, including evidence demonstrating that his other insurers did not fully cover the cost of his December 2015 surgery, such as medical bills, receipts, or insurance contract agreements.

3. Locate all procedural and evidentiary documents and associate them with the claims file.  Such documents should include, but are not limited to, the February 2016 claim, the June 2, 2016 decision letter, and any evidence received in December 2016, which were referenced in the statement of the case.

4. Obtain all VA treatment records from the VA Ann Arbor Healthcare System, the Battle Creek VA Medical Center, and the VA Northern Indiana Health Care System since 2013, and associate these records with the claims file.

5. After completing the above, and any other development deemed necessary, the claim should be readjudicated.  If the benefit sought is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




